                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Miranda Tyler,                      )                 C/A No.: 4:18-cv-01484-RBH
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                 ORDER
                                    )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

         On September 30, 2019, Plaintiff filed a motion for attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 42 U.S.C. § 2412, on the basis that the position taken by the

defendant in this action was not substantially justified. On October 15, 2019, the parties filed a

stipulation for an EAJA award of $4,800.00 in attorney’s fees, $23.00 in expenses, and $400.00 in

costs.

         Based on the foregoing and after considering the briefs and materials submitted by the

parties, the court orders the defendant to pay the sum of $4,800.00 in attorney’s fees, $23.00 in

expenses, and $400.00 in costs, pursuant to EAJA, subject to the Treasury Offset Program if the

prevailing party owes a debt to the federal government. However, the payment shall be made

payable to the claimant pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010) and mailed to his

attorney, with a copy to the claimant.

         IT IS SO ORDERED.

October 16, 2019                                             s/ R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             Chief United States District Judge
